Name: 2007/710/EC: Commission Decision of 29 October 2007 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2007) 5210) (Text with EEA relevance )
 Type: Decision_ENTSCHEID
 Subject Matter: agri-foodstuffs;  Europe;  health;  European construction;  technology and technical regulations
 Date Published: 2007-11-06

 6.11.2007 EN Official Journal of the European Union L 288/35 COMMISSION DECISION of 29 October 2007 amending Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania as regards certain establishments in the meat, poultrymeat, fish and milk and milk products sectors in Romania (notified under document number C(2007) 5210) (Text with EEA relevance) (2007/710/EC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to the Act of Accession of Bulgaria and Romania, and in particular Annex VII, Chapter 5, Section B, Subsection I, paragraph (e) thereto, Whereas: (1) Regulation (EC) No 852/2004 of the European Parliament and of the Council of 29 April 2004 on the hygiene of foodstuffs (1) and Regulation (EC) No 853/2004 of the European Parliament and of the Council of 29 April 2004 laying down specific hygiene rules for food of animal origin (2) provide for certain structural requirements for establishments falling within the scope of those Regulations. (2) Annex VII, Chapter 5, Section B, Subsection I, paragraph (a) to the Act of Accession of Bulgaria and Romania provides that certain structural requirements laid down in those Regulations are not to apply to the establishments in Romania listed in Appendix B of Annex VII to the Act of Accession (the list of establishments) until 31 December 2009, subject to certain conditions. (3) The list of establishments has been updated by Commission Decision 2007/23/EC of 22 December 2006 amending Appendix B of Annex VII to the 2005 Act of Accession as regards certain establishments in the meat, milk and fish sectors in Romania (3). (4) In Romania certain establishments in the meat, poultrymeat, fish and milk and milk products sectors have completed their upgrading process and are now in full compliance with Community legislation. In addition, certain establishments have ceased their activities. Accordingly the list of establishments should be amended to take account of such changes. (5) Furthermore, in Romania certain meat, poultrymeat, fish and milk and milk products establishments have difficulties in complying with the relevant structural requirements laid down in Regulations (EC) No 852/2004 and (EC) No 853/2004 due to technical constraints. Those establishments need more time to finalise their upgrading process in order to be in full compliance with the relevant structural requirements laid down in those Regulations. Those establishments should be added to the list of establishments in transition. (6) Those establishments have provided guarantees that they have the necessary funds to remedy their outstanding shortcomings within the transitional period. The detailed information regarding the shortcomings for each establishment is available. (7) In the interests of clarity of Community legislations, it is appropriate to replace the list of establishment set out in Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania by the list set out in the Annex to this Decision. (8) The measures provided for in this Decision are in accordance with the opinion with the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 Appendix B of Annex VII to the Act of Accession of Bulgaria and Romania is replaced by the text in the Annex to this Decision. Article 2 This Decision is addressed to the Member States. Done at Brussels, 29 October 2007. For the Commission Markos KYPRIANOU Member of the Commission (1) OJ L 139, 30.4.2004, p. 1, as corrected by OJ L 226, 25.6.2004, p. 3. (2) OJ L 139, 30.4.2004, p. 55, as corrected by OJ L 226, 25.6.2004, p. 22. Regulation as last amended by Council Regulation (EC) No 1791/2006 (OJ L 363, 20.12.2006, p. 1). (3) OJ L 8, 13.1.2007, p. 9. ANNEX Appendix B to Annex VII List of meat, poultrymeat, fish and milk and milk products establishments referred to in Chapter 5, Section B, Subsection I, of Annex VII Meat establishments No Veterinary approval Name of the establishment Address 1 AB 927 S.C. Lider Prod Carn SRL Alba Iulia, Jud. Alba, 510340 2 AB 2588 S.C. Crimbo Carn SRL Zlatna, Jud. Alba, 516100 3 AB 2771 S.C. Montana Popa SRL Blaj, Str. Gh. BariÃ iu, jud. Alba, 515400 4 AB 2957 S.C. Miacarn SRL Miraslau, Str. Abatorului nr. 1, jud. Alba, 517470 5 AB 3263 S.C. Transeuro SRL Ighiu, str. PrincipalÃ  nr. 205 A jud. Alba, 517360 6 AG 002 IC S.C. Agofloris Prod SRL Stefanesti, Jud. Arges, 117715 7 AG 005 IC S.C. Abatorul Campulung Campulung, Jud. Arges, 115100 8 AG 008 IC S.C. Carmen SRL Bascov, Jud. Arges, 117045 9 AG 013 IC S.C. Radic Star SRL Stefanesti Str. Cavalerului nr. 893, Jud. Arges, 117715 10 AG 017 IC S.C. CoÃcovele SRL Rucar Str. Industriasilor nr. 1, jud. Arges, 117630 11 AG 024 IC S.C. Rador A&E SRL Bascov, str. Serelor nr. 48, jud. Arges, 117045 12 AG 026 IC S.C. Muntenia SRL Costesti, Jud. Arges, 115201 13 AG 29 IC S.C. Tehnic Complex Topoloveni, Jud. Arges 115500 14 AR 2146 S.C. Maier Com SRL Pecica, FN, jud. Arad, 317235 15 AR 4798 S.C. Crimona SRL Arad, Str. M. Tabacovici, nr. 5 jud. Arad, 310249 16 AR 4927 S.C. Prodalim SRL Arad, Str. Feleacului, nr. 1, jud. Arad, 310396 17 AR 4930 S.C. Filip D Impex SRL Arad, Str. Lacrimioa-relor, nr. 4/A, jud. Arad, 310445 18 AR 5065 S.C. RB Prod SRL Arad, Str. ConstituÃ iei, jud. Arad, 310227 19 AR 5307 S.C. Chibax SRL Arad, Str. Bodrogului, nr. 20, jud. Arad, 310059 20 AR 5806 S.C. Combinatul Agroind Curtici Curtici, Str. RevoluÃ iei nr. 33, jud. Arad, 315200 21 AR 6119 S.C. Ropilin Impex SRL Arad, Str. Calea Bodrogului nr. 20, jud. Arad, 310059 22 B 208 S.C. Rabet Prod SRL Bucuresti, 062620 23 B 586 S.C. Fleischmeister Prod SRL Bucuresti, 062620 24 B 764 S.C. Antrefrig SRL Bucuresti, 062620 25 B 830 S.C. Romalim SRL Bucuresti, 062620 26 B 39826 S.C. Val Com 50 SRL Bucuresti, 062620 27 B 40632 S.C. Medeus & Co Prodimpex SRL BucureÃti, Str. Parcului nr. 20, sector 1, BucureÃti, 012329 28 B 70304 S.C. Vericom 2001 SRL Str. Turnu Magurele nr. 17, Bucuresti, 041706 29 B 71201 S.C. Clasinterprod SRL Bucuresti, 062620 30 BC 2 S.C. Agricola Internat SA. Bacau, Jud. Bacau, 600450 31 BC 1022 S.C. Carmun SRL Loc. Oituz, Poiana Sarata, jud. Bacau, cod 607371 32 BC 1306 S.C. Bunghez Prodcom SRL Onesti, Str. CaÃinului nr. 2, jud. Bacau, 601007 33 BC 2598 SC Salbac Dry Salami Bacau, Jud. Bacau, 600450 34 BC 3178 S.C. Nicbac SRL Loc. N. Balcecu, jud. BacÃ u, cod 607355 35 BC 4165 S.C. Tiberias 2000 SRL Racaciuni, jud. Bacau, 607480 36 BC 5196 S.C. Miralex SRL Loc. Bacau, str. Bicaz, nr. 8, Jud. Bacau, cod 600293 37 BC 5733 S.C. Alimenta S.A. Bacau, Str. Arinilor nr. 13, jud. Bacau, 600351 38 BH 036 S.C. Toto Flor Com SRL Madaras, Jud. Bihor, 417330 39 BH 102 S.C. Prodaliment SA Salonta, Str. Republicii, nr. 101, jud. Bihor, 41550 40 BH 110 S.C. Nutrientul SA Oradea, str. Cazaban nr. 134, jud. Bihor, 410276 41 BH 223 S.C. Florian Impex.SRL Oradea, str. Morii nr. 11/B, jud. Bihor, 410577 42 BH 226 S.C. Distinct Comimpex. SRL Oradea, Jud. Bihor, 410710 43 BH 704 S.C. Carmangerie Tavi-Bogdan SRL Oradea, str. Dobrogei nr. 21, jud. Bihor, 410526 44 BH 1534 S.C. Columbia Romimpex SRL. Oradea, str. ArÃ arilor nr. 13/A, jud. Bihor, 410258 45 BH 2010 S.C. Sarilma Com.SRL Loc. Sumugiu nr. 15, jud. Bihor, 417279 46 BH 2029 S.C. Cominca.SA Oradea, str. Octavian Goga nr. 4, jud. Bihor, 410221 47 BH 2227 S.C. Andromi Com.SRL Oradea, str. Fagurelui nr. 18, jud. Bihor 410222 48 BH 3001 S.C. Global Agro Prod SRL SÃ ¢rbi nr. 469, jud. Bihor, 417520 49 BH 3092 S.C. Inter Prod Com SRL Sacueni, str. Leta Mare, jud. Bihor, 417435 50 BH 5073 S.C. Betarom Impex SRL Valea Mihai, Jud. Bihor, 415700 51 BH 5122 S.C. Abrumar SÃ ¢ntandrei, nr. 62/B, jud. Bihor, 417515 52 BH 5185 S.C. Carmangerie Tavi-Bogdan SRL Loc. Mihai Bravu nr. 169, jud. Bihor, 417237 53 BH 5341 S.C. Abator Dara SRL Tulca 668 A, jud. Bihor, 417600 54 BN 2041 S.C. Sonil Feldru, str. Ridul Zavoi, nr. 1209, jud. BistriÃ a-NÃ sÃ ud, 427080 55 BN 2097 S.C. Agroinvest Prod SRL Bistrita,, str. Libertatii, nr. 41, jud. BistriÃ a-NÃ sÃ ud, 420155 56 BN 2184 S.C. Caraiman BistriÃ a, str. Tarpiului, nr. 26A, jud. BistriÃ a-NÃ sÃ ud, cod: 420062 57 BN 2207 S.C. Rebrisoreana Trans SRL BistriÃ a, Drumul CetÃ Ã ii nr. 7A, jud. Bistrita-NÃ sÃ ud, 420063 58 BN 2227 S.C. Unic Cremona Bistrita, str. Tarpiului, F.N., jud. BistriÃ a-NÃ sÃ ud, cod: 420062 59 BR 62 S.C. Doraliment Prod SRL BrÃ ila, Jud. Braila, 810650 60 BR 405 S.C. Dany Vio SRL BrÃ ila, Str. Milcov 166, jud. BrÃ ila, 810335 61 BR 406 S.C. Cento Trading SRL BrÃ ila, Str. Milcov 166, jud. BrÃ ila, 810335 62 BR 574 S.C. Electiv Prod SRL Comuna Romanu, jud. BrÃ ila, 817115 63 BR 629 S.C. Melkart SRL BrÃ ila, Str. Barbu StefÃ nescu 1, BrÃ ila, jud. BrÃ ila, 810186 64 BR 774 S.C. Tazz Trade SRL BrÃ ila, Str. Faleza Portului, nr. 2, jud. BrÃ ila 810529 65 BT 125 S.C. Impex Dona SRL BÃ isa, jud. BotoÃani, 717246 66 BT 132 S.C. Petanic Prod SRL FlÃ mÃ ¢nzi, jud. BotoÃani, 717155 67 BT 133 AF Fediuc Aurel CurteÃti, jud. BotoÃani, 717110 68 BT 138 S.C. Sagrod SRL Darabani, Str. Muncitorului, jud. BotoÃani, 715100 69 BT 140 S.C. Raffaello SRL TÃ ®ngeni, jud. BotoÃani, 717120 70 BT 144 S.C. Agrocarn Company SRL BotoÃani, Str. Pod de Piatra nr. 89, jud. BotoÃani 710350 71 BT 188 SC Mary Com Impex SRL Str. Stegari, nr. 24, BotoÃani, jud. BotoÃani 710021 72 BT 194 S.C. Practic ComerÃ  SRL Darabani, Str. 1 Decembrie nr. 168, jud. BotoÃani 715100 73 BT 196 S.C. Carne Com SRL DracÃani, jud. BotoÃani, 717374 74 BT 198 S.C. Emanuel Com SRL RÃ chiÃ i, jud. BotoÃani, 717310 75 BT 202 S.C. Zacom SRL Bajura, jud. BotoÃani, 715101 76 BV 175 S.C. Nelgiani Com SRL BraÃov, Jud. Brasov, 500650 77 BV 1593 S.C. Panfil SRL BraÃov str. Plevnei nr. 13, jud. BraÃov 500187 78 BV 1931 S.C. Sergiana Prod Impex SRL Poiana MÃ rului str. Principala nr. 339 B, jud. BraÃov 507160 79 BV 2807 S.C. Duprod SRL Codlea str. Halchiului nr. 4, jud. BraÃov 505100 80 BZ 101 S.C. Frasinu SA Buzau, Sos Sloboziei km 2, jud. BuzÃ u 120360 81 BZ 103 S.C. Neptun Ramnic SRL RÃ ¢mnicu SÃ rat, Str. Eroilor nr. 1, jud. BuzÃ u, 125300 82 BZ 104 S.C. N 2001 SRL Cochirleanca, jud. Buzau, 127190 83 BZ 109 S.C. Ferma CÃ tÃ lin-Anicom SRL Pogoanele, Str. N. BÃ lcescu, jud. BuzÃ u, 125200 84 BZ 110 S.C. Carmozimbrul RÃ ¢mnicu SÃ rat, Str. LTL. Sava Rosescu 140, jud. BuzÃ u, 125300 85 BZ 112 S.C. Tri 94 Prod Com SRL Com Berca, Sat Valea Nucului, jud. BuzÃ u, 127048 86 BZ 114 S.C. Total Activ SRL Posta Calnau, Jud. Buzau, 127485 87 BZ 115 S.C. Ferm Com Prod SRL CÃ ldÃ rÃ Ãti, jud. BuzÃ u, 125201 88 BZ 204 S.C. Comsoradi SRL BuzÃ u, Str. Bucegi 14, jud. BuzÃ u, 120208 89 CJ 108 S.C. Turism Valcele SRL VÃ ¢lcele FN, jud. Cluj, 407274 90 CJ 120 S.C. Mariflor SRL Gherla, Jud. Cluj, 405300 91 CJ 122 S.C. Riana Servprodcom SRL Iclod FN, jud. Cluj, 407335 92 CJ 135 S.C. Maxialiment SRL Turda, str. Clujului, nr. 194, jud. Cluj 401180 93 CJ 140 S.C. Maria Cris SRL Huedin, str. Horea, FN, jud. Cluj 405400 94 CJ 474 S.C. Xamus SRL Baciu, str. PrincipalÃ , nr. 294, jud. Cluj 407055 95 CJ 3261 S.C. Flora SA GÃ ¢rbÃ u, FN, jud. Cluj, 407295 96 CJ 5519 S.C. 2 T Prod SRL Cluj-Napoca, Str. Taberei nr. 3A, jud. Cluj, 400512 97 CL 0182 S.C. Agrosud SRL Oltenita, str. 1 Decembrie, nr. 1 E, jud. CÃ lÃ raÃi, 915400 98 CL 0545 S.C. Dragomir Impex SRL Com. Cuza Voda, jud. CÃ lÃ raÃi, 917045 99 CL 1388 S.C. Donalds SRL Com. Dorobantu, jud. CÃ lÃ raÃi, 917065 100 CL 1446 S.C. Izocom MC SA Cuza VodÃ , jud. CÃ lÃ raÃi, 917045 101 CL 1598 S.C. Comaro SRL Oltenita, str. Cuza Voda, nr. 131, jud. CÃ lÃ raÃi 915400 102 CS 33 S.C. Stauber SRL CaransebeÃ, Str. Sesul Rosu nr. 5, jud. CaraÃ 325400 103 CS 40 S.C. Palaloga Carneprep SRL BocÃa, Str. BiniÃului nr. 1, jud. CaraÃ 325300 104 CS 47 S.C. Gospodarul SRL ReÃiÃ a, Str. Ã erovei, F.N. jud. CaraÃ 320044 105 CS 55 S.C. Simon Prod Com SRL Berzovia, Str. FizeÃului, F.N. jud. CaraÃ 327030 106 CS 61 S.C. Mona Lisa SRL Resita, Jud. Caras  Severin, 320290 107 CS 541 S.C. Agrokraft SRL Berzovia, Str. TimiÃorii nr. 2, jud. CaraÃ 327030 108 CS 2147 S.C. Cavarantana Comp. SA C-tin Daicoviciu 1A, jud. CaraÃ, 327090 109 CS 2506 S.C. Marbek Impex SRL ReÃita, Str. Ã erovei, nr. 10, jud. CaraÃ 320044 110 CT 5 S.C. Carmeco SA Constanta, Sos. Mangaliei nr. 74, jud. Constanta, 900116 111 CT 19 S.C. Carnob SRL Lumina, Str. Lebedelor nr. 1A, jud. ConstanÃ a, 907175 112 CV 123 S.C. Torro Impex SRL Loc.Lemnia, Str. PrincipalÃ  375, jud. Covasna, 527110 113 CV 154 S.C. Casalco SA Sf. Gheorghe, Str. JÃ ³kai MÃ ³r nr. 9-11, jud. Covasna 520046 114 CV 158 S.C. Agrochem SRL CÃ ¢mpu Frumos 5, jud. Covasna, 520072 115 CV 1776 S.C. Lefrumarin 2000 SRL MicloÃoara, Str. LateralÃ  nr. 201, jud. Covasna, 525104 116 CV 2544 S.C. Prod. Com. Tib-Giz SRL Sf. Gheorghe, Str. Mikes Kelemen nr. 39, jud. Covasna, 520028 117 DB 3075 S.C. Branis Agro SRL Branistea, Jud. Dambovita, 137050 118 DB 3341 S.C. Nin Bog SRL Sotanga, Jud. Dambovita, 137430 119 DB 3451 S.C. Libertatea SRL BrÃ neÃti, jud. Dambovita, 137055 120 DB 3457 S.C. Neval SRL PietroÃiÃ a, jud. DÃ ¢mboviÃ a, 137360 121 DJ 222 S.C. Elisiria SRL Podari, Jud. Dolj, 207465 122 DJ 312 S.C. Olas Prod SRL Craiova, Str. N. Romanescu nr. 130, jud. Dolj, 200738 123 GJ 5 S.C. Lexi Star SRL Sat Bucureasa, Com Danesti, jud. Gorj, 217200 124 GJ 2234 S.C. Atos Garant SRL Sat UrecheÃti com. Dragutesti, jud. Gorj, 217225 125 GL 0369 S.C. SerbÃ neÃti Livada SRL Com.Liesti, jud. GalaÃ i, 805235 126 GL 0853 S.C. Atfab SRL Tecuci, str. Mihail Kogalniceanu nr. 64, jud. GalaÃ i, 805300 127 GL 3026 S.C. Top Fish Food SRL Galati, str. Traian nr. 437, jud. GalaÃ i, 800179 128 GL 3330 S.C. Karomtec SRL Tecuci, str. Mihail Kogalniceanu nr. 48 jud. GalaÃ i, 805300 129 GL 3710 S.C. Saltempo SRL Galati, Jud. Galati, 800830 130 GL 4121 S.C. Romnef SRL Munteni, Jud. Galati, 807200 131 GR 5663 S.C. Carnig SRL Giurgiu, Ãos BucureÃti Km 3, jud. Giurgiu, 080301 132 HD 2 S.C. Adept Prod SRL Deva, Jud. Hunedoara, 330520 133 HD 28 S.C. Alexcom SRL OrÃ Ãtie, str. Erou O. Munteanu, nr. 15 jud. Hunedoara, 335700 134 HD 66 S.C. Agrocompany SRL Com. Certeju de Sus, sat Nojag, nr. 1A, jud. Hunedoara, 337196 135 HD 78 S.C. Carman DC Prest SRL OrÃ Ãtie, str. Luncii, nr. 3, jud. Hunedoara, 335700 136 HD 89 S.C. Rotina Product SRL Hunedoara, str. LibertÃ Ã ii, nr. 4, jud. Hunedoara, 331128 137 HD 143 S.C. Lorialba Prest SRL Brad, Str. CriÃul Alb nr. 1, jud. Hunedoara, 335200 138 HD 147 S.C. Agrocompany SRL SÃ ¢ntuhalm, nr. 123, jud. Hunedoara, 330004 139 HR 73 S.C. Elan Trident SRL Odorheiu Secuiesc, Str. RÃ ¡kÃ ³czi Ferenc 90, jud. Harghita, 535600 140 HR 84 S.C. Amiral SRL Mrea Ciuc, Jud. Harghita, 530320 141 HR 153 S.C. Arterimpex SRL Gheorgheni, Str. Kossuth Lajos nr. 211, jud. Harghita, 535500 142 HR 207 S.C. Decean SRL Mrea Ciuc, Jud. Harghita, 530320 143 HR 263 S.C. Avicoopex SRL Cristuru Secuiesc, Str. Orban Balays, jud. Harghita, 535400 144 IF 42 S.C. Zena SRL Domnesti, Jud. Ilfov, 077090 145 IF 2188 S.C. Preda Prod Com SRL. Com. Jilava, Jud. Ilfov, 077120 146 IF 2749 S.C. Nigo Car Prod SRL Pantelimon, Jud. Ilfov, 077145 147 IF 2755 S.C. Ifantis Romania SRL. Otopeni, Jud. Ilfov, 075100 148 IF 2789 S.C. Mario T General Com SRL Voluntari, str. Ghe. Dinida, nr. 5 jud. Ilfov, 077190 149 IF 2831 S.C. Picovit Rom Impex SRL Popesti Leordeni, Str. OlteniÃ ei nr. 220, jud. Ilfov 077160 150 IF 2872 S.C. Popas Turistic Apollo SRL AfumaÃ i, sos. Buc.-Urziceni, nr. 1672, jud. Ilfov, 077010 151 IF 2873 S.C. Romsuintest SA PeriÃ, jud. Ilfov, 077150 152 IF 2913 S.C. Overseas 2000 SRL Glina, str. Abatorului, nr. 5, jud. Ilfov, 077105 153 IF 3384 S.C. Glina SA Glina, str. Abatorului, nr. 5, jud. Ilfov, 077105 154 IL 0245 S.C. STC InternaÃ ional SRL Ghe. LazÃ r, jud. IalomiÃ a, 927130 155 IL 1060 S.C. Ovicom SRL Slobozia, Sos Buc-Constanta, km 2-4, jud. IalomiÃ a, 920086 156 IL 702 S.C. Hiros SRL Alexeni, jud. Ialomita, 927015 157 IL 1122 S.C. Albora SRL CoÃereni, jud. IalomiÃ a, 927095 158 IS 333 S.C. Kosarom SA Pascani, Jud. Iasi, 705200 159 IS 578 S.C. AJC Ana Maria SRL Iasi, sos Nicolina nr. 150, jud. IaÃi, 700243 160 IS 607 S.C. Sturion SRL Tg. Frumos, st. Buznei 3 a, jud. IaÃi, 705300 161 IS 639 S.C. Marcel SRL Mircesti, Jud. Iasi, 707295 162 IS 1354 S.C. Razana SRL Harlau, str. Abatorului nr. 1, jud. Iasi, cod 705100 163 MM 28 S.C. Tipgex Ghita SRL Ardusat, Jud. Maramures, 437005 164 MM 892 S.C. Carmangeria Dalia SRL Baia Mare, Bd. BucureÃti 49, jud. Maramures, 430013 165 MM 990 S.C. Toto SRL Lapusel, Jud. Maramures, 437227 166 MM 1054 S.C. Tipgex Ghita SRL Baia Mare, Jud. Maramures, 430530 167 MM 1609 S.C. Carmangeria B SRL Baia Mare, Str. Gh. Ãincai 14, jud. Maramures, 430311 168 MM 2726 S.C. Cetina SRL Baia Mare, Jud. Maramures, 430530 169 MM 3054 S.C. Aunda Carn SRL Sighetu MarmaÃ iei, Str. A. Iancu 19a, jud. Maramures, 435500 170 MM 3671 S.C. Gelsor SRL Baia Mare, Bd. Unirii 37a, jud. Maramures, 430232 171 MM 4406 S.C. Carmangeria Dalia SRL Baia Mare, Jud. Maramures, 430530 172 MM 4420 S.C. Mezelco SRL Ardusat, nr. 30/A jud. MaramureÃ, 437005 173 MM 5642 S.C. Selmont SRL Baia Mare, Jud. Maramures, 430530 174 MS 91 S.C. Prima Com SRL T. Mures str. Barajului 5 jud. Mures 540101 175 MS 138 S.C. Prodcarni SRL Tg. Mures str. Libertatii 4 jud. Mures 540031 176 MS 158 S.C. Tordai Impex SRL Targu Mures, Jud. Mures, 540690 177 MS 198 S.C. Dealul Mare SRL Sighisaora str. Parangului 100 jud. Mures 545400 178 MS 1560 S.C. Nor Dan Deservire SRL Santana de Mures 593, jud. Mures 547565 179 MS 2585 S.C. Cazadela SRL Reghin, Str. Oltului nr. 34, jud. MureÃ, 545300 180 MS 3180 S.C. Prodimpex Alberts Mixed Goods SRL Tg. Mures str. Muresului 8 jud. Mures 540252 181 MS 4048 S.C. Coniflor SRL Gurghiu, Str. Petru Maior 128, jud. MureÃ, 547295 182 MS 4228 S.C. Dealul Mare SRL Sighisoara str. Parangului 100 jud. Mures, 545400 183 MS 4294 S.C. Talimur SRL Valea nr. 108, jud. Mures, 547629 184 MS 4585 S.C. Agro Prod Com Dosa SRL Chibed, Str. PrincipalÃ  nr. 759, jud. MureÃ, 547268 185 MS 5044 S.C. Ponderoza Comp. SRL Tg. Str. Viile str. Viile Dealul Mic jud. Mures 540417 186 MS 5536 S.C. Alymony SRL Bolintineni 53 jud. Mures 547456 187 MS 5552 S.C. Prodimex Monica SRL Reghin str. Viilor 65 jud. Mures 545300 188 MS 5670 S.C. Bujoobo SRL LuduÃ, Str. Republicii nr. 6, jud. Mures, 545200 189 MS 5823 S.C. Carnicomp SRL Sighisoara, Jud. Mures, 545400 190 NT 24 S.C. Nefmar Prod. Serv. SRL Dumbrava RoÃie, jud. NeamÃ , 617185 191 NT 31 S.C. Dustim SRL Piatra NeamÃ , Str. G.ral DÃ scÃ lescu nr. 254, jud. NeamÃ , 610201 192 NT 32 S.C. Carmduofast SRL SÃ vineÃti, jud. NeamÃ , 617410 193 NT 33 S.C. Cord Company SRL Roman, Str. Bogdan DragoÃ nr. 111, jud. NeamÃ , 611160 194 NT 422 S.C. Prodprosper SRL Dumbrava RoÃie, Str. Dumbravei nr. 18, jud. NeamÃ , 617185 195 NT 445 S.C. Azo SRL Tg.Neamt, str. NemÃ isor 59, jud. NeamÃ , 615200 196 NT 549 S.C. TCE 3 Brazi SRL ZÃ neÃti, jud. NeamÃ , 617515 197 OT 24 S.C. Spar SRL Potcoava, Str. GÃ rii nr. 10, jud. Olt, 237355 198 OT 26 S.C. Matra SRL Scornicesti, B-dul Muncii, jud. Olt, 235600 199 OT 2076 S.C. Simona SRL BalÃ, Str. Popa ÃapcÃ  nr. 105, jud. Olt, 235100 200 OT 2091 S.C. Avi Iancu SRL Slatina, str. Textilistului, nr. 4 jud. Olt, 230126 201 OT 2093 S.C. Comagrimex Slatina, str. Grigore Alexandrescu, nr. 19 jud. Olt, 230049 202 OT 2094 S.C. Malitext SRL Scornicesti, str. Tudor Vladimirescu, jud. Olt, 235600 203 PH 34 S.C. Salsi SA Sinaia, Str. Republicii nr. 20, jud. Prahova, 106100 204 PH 180 S.C. Panex Ion SNC Bucov, str. Valeanca, jud. Prahova, cod 107110 205 PH 3618 S.C. Brutus Impex SRL Manesti, jud. Prahova, cod 107375 206 PH 3960 S.C. Filip Prod Carn SRL FilipeÃtii de PÃ dure, Str. Minei nr. 1, jud. Prahova, 107245 207 PH 4417 S.C. Gopa SRL PloieÃti, Str. Gheorghe Doja, nr. 124, jud.Prahova 100141 208 PH 4987 S.C. Ana & Cornel SNC Mizil, str. Amarului, nr. 1, jud. Prahova, cod 105800 209 PH 5410 S.C. Nicolin SRL Targsoru Vechi, sat Strejnic, jud. Prahova, cod 107592 210 PH 5451 S.C. Filipescarom SRL FilipeÃtii de PÃ dure, Str. RotÃ reÃti 839, jud. Prahova, 107245 211 PH 5644 S.C. Maraget Prod SRL Ploiesti, str. Corlatesti, nr. 15, jud. Prahova, cod 100532 212 PH 5775 S.C. Domidene SRL PoseÃti, jud. Prahova, 107440 213 PH 5878 S.C. Comnilis SRL Magureni, str. Filipestii de Padure, tarla 24, jud. Prahova, cod 107350 214 PH 6012 S.C. Carnsan Prod SRL Filipesti de Padure, str. Principala, nr. 941, jud. Prahova, cod 107245 215 PH 6044 S.C. Algrim Center SRL Barcanesti, Jud. Prahova, 107055 216 PH 6190 S.C. Banipor SRL Targ Vechi, Jud. Prahova, 107590 217 SB 111 S.C. M & C Import Export SRL Copsa Mica, Sat Tirnavioara, nr. 90, jud. Sibiu, 555400 218 SB 126 S.C. Capa Prod SRL Sibiu, Calea Turnisorului, nr. 150, jud. Sibiu, 550048 219 SB 138 S.C. Muvi Impex SRL Sibiu, Str. Drumul Ocnei, nr. 4, jud. Sibiu, 550092 220 SB 157 S.C. Lactofarm SRL Hamba Nr. 335, jud. Sibiu, 557266 221 SB 388 Af Fluieras Bungard, Jud. Sibiu, 557261 222 SJ 86 S.C. Universal SRL CriÃeni, jud. SÃ laj, 457105 223 SM 102 S.C. Magvacom SRL Carei, Jud, Satu Mare, 445100 224 SM 104 S.C. Rosacom Import-Export SRL Satu Mare, str. Careiului, nr. 146, jud. Satu Mare, 440187 225 SM 105 S.C. Clara Prod Com SRL Carei, DN 19, Ferma Ianculesti, jud. Satu Mare, 445100 226 SM 3897 S.C. Arca SRL Satu Mare, str. Soimoseni, nr. 32, jud. Satu Mare, 440111 227 SV 039 S.C. Tonic Distribution SRL Brosteni, Jud. Suceava, 727075 228 SV 139 S.C. Apollo SRL RÃ dÃ uÃ i, Str. Constanitn Brancoveanu, jud. Suceava, 725400 229 SV 217 S.C. Rogelya SRL FÃ lticeni, Str. Ion CreangÃ  nr. 69, jud. Suceava, 725200 230 SV 254 S.C. Killer SRL Horodnic, Jud. Suceava, 727300 231 SV 5661 S.C. Harald SRL Mazanaiesti, jud. Suceava, 727219 232 SV 5666 S.C. Superstar SRL Radauti, Str. Francei 24, jud. Suceava, 725400 233 SV 5819 S.C. Mara Alex SRL BÃ deuÃ i, jud. Suceava, 727361 234 SV 5943 S.C. Scuza Prod SRL ForÃ Ãti 96, jud. Suceava, 727235 235 SV 5962 S.C. Carpatis SRL Suceava, Str. Mirauti nr. 72, jud. Suceava, 720028 236 SV 5963 S.C. Danielevici SRL Gura Humorului, Str. Fundatura Ghiocei 2, jud. Suceava, 725300 237 SV 5965 S.C. Killer SRL Horodnic de jos, jud. Suceava, 727301 238 SV 6066 S.C Raitar SRL Cornu Luncii, jud. Suceava, 727140 239 SV 6067 S.C. Andelvero SRL CÃ ¢mpulung Moldovenesc, Str. Eudoxiu Hurmuzachi 6, jud. Suceava, 725100 240 SV 6071 S.C. Ancarol SRL Gura Humorului, Bd. Bucovina FN, jud. Suceava, 725300 241 SV 6102 S.C. Avastar SRL Liteni, jud. Suceava, 727335 242 TL 019 S.C. Tabco Campofrio SA Tulcea, Str. Prislav nr. 177, jud. Tulcea, 820013 243 TL 020 S.C. Carniprod SRL Tulcea, Sos. Murighiol km 4-5, jud. Tulcea, 820004 244 TL 177 S.C. Gazdi Prod SRL Stejaru, Jud. Tulcea, 827215 245 TL 269 S.C. Romit SA Tulcea, Jud. Tulcea, 820320 246 TL 418 S.C. Stoli SRL Cerna, Jud. Tulcea, 827045 247 TL 658 S.C. Cosmit TL SRL Ceamurlia de Sus, Jud. Tulcea, 827008 248 TL 686 S.C. Pig Com SRL Satu nou, Jud. Tulcea, 827141 249 TL 782 S.C. Prodimport CDC SRL FrecÃ Ã ei, jud. Tulcea, 827075 250 TL 1273 S.C. MM Product SA Tulcea, Jud. Tulcea, 820320 251 TM 378 S.C. Veromen SRL TimiÃoara, Jud. Timis, 300970 252 TM 1683 S.C. Carnexim Banat SRL DumbrÃ viÃ a, str. M. Eminescu 87 A, jud. TimiÃ, 307160 253 TM 1931 S.C. Agil SRL TimiÃoara, Aleea Viilor nr. 24 A, jud. Timis, 303700 254 TM 2725 S.C. Recosemtract ARL RecaÃ, Calea BazoÃului nr. 1, jud. Timis, 307340 255 TM 4187 S.C. Femadar SRL Giroc str. Gloria nr. 4, jud. TimiÃ, 307220 256 TM 4297 S.C. Kendo SRL Victor Vlad Delamarina, jud. Timis, 307460 257 TM 7438 S.C. Ambax SRL Timisoara, Calea BuziaÃului nr. 14, jud. TimiÃ, 300693 258 TM 9568 S.C. Komoviand SRL Jebel, f.n., jud. TimiÃ, 307235 259 TM 9595 S.C. Pastorel SRL Carani, f.n., jud. TimiÃ, 307376 260 TR 10 S.C. Romcip SA Salcia, Jud. Teleorman, 147300 261 TR 26 S.C. Com Giorgi SRL Alexandria, Jud. Teleorman, 140150 262 TR 36 S.C. Avicola CosteÃti SA Rosiori de Vede, Str. Vadu Vezii 1 jud. Teleorman, 145100 263 TR 93 S.C. Mara Prod Com SRL Alexandria, Str. Abatorului nr. 1 bis, jud. Teleorman, 140106 264 VL 6 S.C. Diana Prod SRL VlÃ deÃti, jud. VÃ ¢lcea, 247740 265 VL 4174 S.C. Marsto Prod SRL Rm. Valcea, Str. Stirbei Voda 77, jud. VÃ ¢lcea, 240588 266 VN 42 S.C. Stemaradi SRL TÃ tÃ ranu, Jud. Vrancea, 627350 267 VN 2694 S.C. Comind Thomas SRL Focsani, Str. Sihleanu 5, jud. Vrancea, 620165 268 VN 3045 S.C. Vanicad Prod SRL Milcov, Jud. Vrancea, 627205 269 VN 3085 S.C. Madalina Serv SRL Adjud, Jud. Vrancea, 625100 270 VN 2796 S.C. Luky Comprod SRL Homocea, jud. Vrancea, 627175, 271 VN 2954/116 S.C Aurora Com SRL OdobeÃti, Str. LibertÃ Ã ii nr. 38, jud. Vrancea, 625300 272 VS 2231 S.C. Tivas Impex SRL Vaslui, Jud. Vaslui, 730300 273 VS 2232 S.C. Prodcyp Impex SRL Husi, Str. HuÃi-StÃ nileÃti 2, jud. Vaslui, 735100 274 VS 2243 S.C. CIB SA BÃ ¢rlad, FundÃ tura Elena Doamna nr. 2, jud. Vaslui, 731018 275 VS 2268 S.C. Viorom P Impex SRL Com Oltenesti, Localitatea Tarzii, jud. Vaslui, 737380 276 VS 2300 S.C. Caracul SRL Vaslui, Jud. Vaslui, 730233 Poultrymeat establishments No Veterinary approval Name of the establishment Address 1 AR 92 SC Agriprod SRL Nadlac, str. Calea Aradului nr. 1, 315500 2 AR 294 SC Prodagro Cetate SRL Siria, Complex zootehnic, jud. Arad 3 AR 6078 S.C. Petra Prod SA Arad, Str. Mesterul Manole, nr. 16, jud. Arad, 310493 4 B 120 SC Rom-Select 2000 SRL Bucuresti, B-dul Iuliu Maniu nr. 220, sector 6 5 B 269 SC Foodicom SRL Bucuresti, Str. Catinei nr. 25, sector 6 6 B 921 SC Romalim International SRL Bucuresti, B-dul Timisoara 104 B, sector 6 7 BH 103 S.C. Avicola Salonta SA Salonta, Str. Ghestului, nr. 7, jud. Bihor, 415500 8 BR 456 S.C. Bona Avis SRL Oras Ianca, Str. Sos. Brailei nr. 3, jud. Braila, 817200 9 BV 11 S.C. Avicod SA Codlea extravilan, jud. Brasov, 505100 10 BV 12 SC Drakom Silva SRL Codlea extravilan, sos Codlea Dumbravita, jud. Brasov 11 CJ 109 S.C. Oncos Impex SRL FloreÃti, Str. Abatorului, nr. 2, jud. Cluj, 407280 12 CL 201 SC Mixalim Impex SRL Com. FrumuÃani, jud. Calarasi 13 CS 42 S.C. Food 2000 SRL Bocsa, Str. Binisului nr. 10, jud. Caras Severin, 325300 14 CV 210 S.C. Nutricod SA Sf. Gheorghe, Str. Paraului nr. 6, jud. Covasna, 520033 15 DJ 34 SC Felvio SRL BucovÃ Ã , Platforma BucovÃ Ã , jud. Dolj 16 GJ 2117 S.C. Aviinstant SRL Tg. Jiu, Str. MÃ rgÃ ritarului, jud. Gorj, 210223 17 GR 2951 S.C. Agronutrisco SRL DrÃ gÃ nescu, Com. Mihailesti, jud. Giurgiu, 085200 18 HD 73 S.C. Avis 3000 SA Balata, Soimus, jud. Hunedoara, 337451 19 IL 0745 S.C. Avicola Slobozia SA Slobozia, Ãos. Buc-ConstanÃ a km 5-6, jud. IalomiÃ a 920150 20 IS 1376 S.C. Avicola SA Tg Frumos, jud. Iasi, 705300 21 IS 461 S.C. Avitop SA Iasi, Sos Iasi-Tg Frumos km 10, jud. Iasi, 707410 22 MM 1289 SC Avimar SA Baia Mare str. Bd. Bucuresti nr. 61-63, 430013 23 MS 3896 S.C. Oprea Avicom SRL CrÃ ieÃti, nr. 5, jud. MureÃ, 547180 24 TL 1265 SC Total Aliment SRL Tulcea, Str. Isaccei nr. 115, jud. Tulcea 25 TM 2739 SC Aviblan SRL Jebel, 307235 26 TM 7679 SC.Faust Florea Usturoi SRL Jimbolia, Str. T. Vladimirescu, 305400 27 B 39833 SC Comprodcoop SA Bucuresti (EPP) Bucuresti, B-dul Timisoara nr. 52, sector 6, 061333 28 CT 10 SC Avicola Lumina SA (EPC) Lumina, jud. Constanta 29 CT 31 SC Top Vision SRL (EPC) Corbu, str. Sibioarei Ferma 7 nr. 22, jud. Constanta, 907175 30 CV 471 SC Nutricod SA (EPC) Sf. Gheorghe, str. Jokai Mor FN, jud. Covasna, 520033 31 DB 97 SC Haditon Cereale SRL (EPC) Petresti, jud. Dambovita, 135350 32 DB 133 SC Avicola Gaesti SA (EPC) Gaesti, jud. Dambovita, 135200 33 GR 3028 Avicola Bucuresti SA CSHD Mihailesti (EPC) Mihailesti, jud. Giurgiu, 085200 34 GR 3037 Jack Moris Com SRL (EPC) Iepuresti, jud. Giurgiu, 013895 35 GR 1601 SC La Tara SRL (EPC) Fratesti, jud. Giurgiu, 085200 36 HD 4151 SC Avis 3000 SA Mintia (EPC) Mintia, str. Principala nr. 2, jud. Hunedoara, 337532 37 IF 234 SC Avicola Buftea (EPC) Buftea, sos. Bucuresti-Targoviste nr. 4, jud. Ilfov, 070000 38 IF 235 SC Euro-Casa Prod SRL (EPC) Buftea, sos. Bucuresti-Targoviste nr. 4, jud. Ilfov, 070000 39 IS 192 SC Avicola Iasi SA (EPC) Iasi, sos. Iasi-Tg. Frumos Km 10, jud. Iasi, 707305 40 MM 002 SC Combimar SA (CC, EPC) Baia Mare, str. Fabricii nr. 5, jud. Maramures, 430015 41 MM 012 SC Tovira Prod Com SRL (EPC) Seini, str. Somes nr. 2, jud. Maramures, 435400 42 MM 258 SC Filstar SRL (EPC) Seini, str. Somes nr. 2, jud. Maramures, 435400 43 MM 330 SC Galinus SRL (EPC) Seini, str. Somes nr. 2, jud. Maramures, 435400 44 MS 45 SC Silvaur SRL (EPC) Iernut, str. Campului 2, jud. Mures, 545100 45 MS 40 SC Agroprodal SA (EPC) Dumbrava 230/A, jud. Mures, 547100 46 NT 100 SC Gradinaru Rares SNC (EPC) Sat Izvoare, Com. Dumbrava Rosie, jud. Neamt, 617185 47 NT 269 SC Morosanu Prest SRL (EPC) Sat Izvoare, Com. Dumbrava Rosie, jud. Neamt, 617185 48 VN 16 SC Aviputna SA Golesti (EPC) Com. Golesti, str. Victoriei nr. 22, jud. Vrancea, 627150 Cold stores No Veterinary approval Name of the establishment Address 1 AR 4268 SC. Frigo HM 2001 S.R.L. Arad, str. Calea 6 Vanatori nr. 55, Jud. Arad, 301061 2 AR 516 SC. Radan Impex S.R.L. Arad, str. Calea 6 Vanatori nr. 55, Jud. Arad, 301061 3 AR 4245 SC. Laicom S.R.L. Arad, str. Calea 6 Vanatori nr. 55, Jud. Arad, 301061 4 AR 6183 SC. Laicom Park S.R.L. Arad, str. Calea 6 Vanatori nr. 55, Jud. Arad, 301061 5 AR 6057 SC. Filip D Impex S.R.L. Arad, str. Poetului 97-103, Jud. Arad, 310352 6 AR 4572 SC. Filip D Impex S.R.L. Arad, str. Mesterul Manole F.N. Jud. Arad, 310493 7 AR 498 SC. Codlea Vial International S.R.L Arad, str. Calea 6 Vanatori nr. 55, Jud. Arad, 301061 8 AR 514 SC. Agrirom S.R.L. Vladimirescu, str. Archim FN., Jud. Arad, 310010 9 AR 570 SC Palrom S.R.L. Ãofronea F.N., Jud. Arad, 310640 10 AG 101 SC Eurozen Cetate SRL Pitesti, str. Depozitelor 14B, Jud. Arges, 110138 11 BC 1034 SC. Agricola International Bacau, Calea Moldovei 16, Jud. Bacau, 600352 12 BC 788 SC Biota Com SRL Bacau, str. AL Tolstoi nr. 6, Jud. Bacau, 600293 13 BC 92 SC Comaldin SA Bacau, str. AL Tolstoi, Jud. Bacau, 600293 14 BC 42 SC Whiteland Logistic SRL Bacau, str. AL Tolstoi nr. 14, Jud. Bacau, 600293 15 BC 113 SC Caroli Prod 2000 SRL Bacau, str. AL Tolstoi nr. 14, Jud. Bacau, 600293 16 BC 53 SC Alfredo SRL Bacau, str. AL Tolstoi nr. 12, Jud. Bacau, 600293 17 BN 63 SC Alsa Group SRL Bistrita, str. Stramba nr. 2, Jud. Bistrita-Nasaud, 420155 18 BR 157 SC. Risk S.R.L. Braila, str. Rm Sarat nr. 86 Jud. Braila, 810166 19 BR 392 SC. Doraliment Prod S.R.L. Braila, str. Al. Vlahuta, nr. 1, Jud. Braila, 810188 20 BR 15 SC. Prodaliment S.R.L. Braila, sos. Baldovinesti nr. 12, Jud. Braila, 810176 21 BR 77 SC. Risk S.R.L. Braila, str. Dorobanti nr. 311, Jud. Braila, 810075 22 BR 5 SC. Terol Prod S.R.L. Braila, str. Fata Portului nr. 2, Jud. Braila, 810075 23 BR 788 SC. Biota Com S.R.L. Braila, sos. Baldovinesti nr. 12-16, Jud. Braila, 810176 24 BR 161 SC. Promoterm S.R.L. Braila, sos. Baldovinesti nr. 10, Jud. Braila, 810176 25 BR 448 SC. Total Fish S.R.L. Braila, str. Mihai Bravu nr. 196, Jud. Braila, 810041 26 BR 160 SC. Admir Com S.R.L. Braila, str. Plutinei nr. 62-64, Jud. Braila, 810527 27 BZ 2326 Asociatia Vanatorilor si pescarilor sportivi Buzau, sos. Brailei km.2, Jud. Buzau, 120360 28 CJ 4168 SC Cina Carmangeria SRL SÃ ¢mpaul nr. 298, jud. Cluj 407530 29 CJ 1483 SC Agroalim Distribution SA Cluj-Napoca, B-dul Muncii nr. 8, Jud. Cluj, 400641 30 CJ 2741 SC Oncos Impex SRL Floresti, str. Abatorului nr. 2, Jud. Cluj, 401189 31 CJ 4644 SC Marema Company Logistic & Distribution SRL Cluj-Napoca, B-dul Munci nr. 83, Jud. Cluj, 400641 32 CJ 4811 SC Napolact SA Cluj-Napoca, Calea Baciului nr. 2-4, Jud. Cluj, 400230 33 CJ 29 SC Trimonus Distribution SRL Cluj-Napoca, str. Liviu Rebreanu nr. 64, Jud. Cluj, 400220 34 CJ 23 SC Maestro Com SRL Cluj Napoca, str. Traian Vuia nr. 214, Jud. Cluj, 400220 35 CJ 18 SC Danone P.D.R.A. SRL Cluj Napoca, str. Orastiei nr. 10, Jud. Cluj, 400398 36 CJ 31 SC Macromex SRL Cluj Napoca, Calea Baciului nr. 179/B, Jud. Cluj, 400230 37 CT 8 SC Carmeco Constanta, sos. Mangaliei nr. 74, Jud. Constanta, 900111 38 CT 8070 SC Miricos Constanta, sos. Interioara nr. 1, Jud. Constanta, 900229 39 CT 146 SC Frial Constanta, Port Constanta, Dana 53, Jud. Constanta, 900900 40 CV 2462 Ocolul silvic Bretcu Targu Secuiesc, str. Cimitirului 21, Jud. Covasna, 520003 41 DB 94 SC Agroalim SRL Targoviste, Cooperatiei nr. 5, Jud. Dambovita, 130086 42 DB 103 SC Sorana SRL Targoviste, str. Cetatea Alba nr. 2, Jud. Dambovita, 130114 43 DB 43 SC Eurobisniss SRL Sotanga, Jud. Dambovita, 137430 44 DB 4 SC Major Impex SRL Razvad, Jud. Dambovita, 137395 45 DB 169 SC Minion SRL Targoviste str. Calea Ialomitei, Jud. Dambovita, 130142 46 DB 162 SC Cicom SRL Targoviste, str. Calea Ialomitei, Jud. Dambovita, 130142 47 DJ 77 SC Arctica Trading SRL Craiova, str. N. Romanescu, nr. 136C, Jud. Dolj, 200738 48 DJ 59 SC Frigoriferul SA Craiova, str. Campului nr. 2, Craiova, Jud. Dolj, 200011 49 GL 62 SC Kubo Tofanis SRL Costi, str. Magnoliei nr. 10, Jud. Galati, 807326 50 GL 100 SC Tapu Carpatin SRL Galati, str. Piata Rizer, Jud. Galati, 800152 51 GL 111 SC Leinad SRL Galati, str. Traian nr. 1, Jud. Galati, 800531 52 GL 87 SC Galmirom SRL Galati, str. George Cosbuc nr. 206, Jud. Galati, 800385 53 GL 102 SC Cristim Prod Com SRL Galati, str. Cetatianu Ioan nr. 7, Jud. Galati, 800290 54 GL 50 SC Alfredo Trading SRL Galati, str. H. Coanda nr. 5, Jud. Galati, 800522 55 GL 505 SC Toranavis SRL Galati, str. Al. Moruzzi nr. 54, Jud. Galati, 56 GL 103 SC Dorna Lactate Galati, str. Basarabiei nr. 51, Jud. Galati, 800002 57 GR 483 SC. Adasor Com Tours Bolintin Vale, str. Poarta Luncii nr. 39, Jud. Giurgiu, 085100 58 GR 248 SC. Minimax Discount SRL Bolintin Deal, str. Ithaca nr. 200A, Jud. Giurgiu, 085100 59 GR 2801 SC. Larnyk Com Prod Impex 99 SRL Joita, sos. Principala nr. 706, Jud. Giurgiu, 087150 60 GR 3065 SC. Rocca Prod 2000 SRL Mihailesti, str. Salciei nr. 2, Jud. Giurgiu, 085200 61 GR 3066 SC. Pelicanul Prod 2000 SRL Mihailesti, str. Monumentului FN, Jud. Giurgiu, 085200 62 HR 281 SC Palcaro S.R.L Nicolesti, Jud. Harghita, 530211 63 IL 0166 SC Atalanta International SRL Sos. Bucuresti-Constanta km 2-4, Jud. Ialomita 700910 64 IS 260 SC Agroalim Distribution SRL IaÃi, str. Chimiei nr. 14, jud. IaÃi cod 700294 65 IS 1 SC Frigostar SRL IaÃi, str. I. CreangÃ  nr. 109, Jud. Iasi, 700381 66 IS 2 SC Teona SRL IaÃi, str. TomeÃti nr. 30, Jud. Iasi, 707515 67 IF 353 SC Pasha Ice Land Warehouse SRL Afumati, sos. Bucuresti-Urziceni nr. 34, Jud. Ilfov, 077010 68 IF 010 SC Avicola Buftea SA Buftea, sos. Bucuresti-Targoviste nr. 4, Jud. Ilfov, 070000 69 IF 102 SC Exel Delamode Logistic SRL Chiajna, str. Centura nr. 37-41, Jud. Ilfov, 077040 70 IF 237 SC Simex SRL Magurele, str. Marasesti nr. 65, Jud. Ilfov, 077125 71 IF 162 SC Tudor Prodcom 94 SRL Glina, str. Intrarea Abatorului nr. 9, Jud. Ilfov, 077105 72 IF 160 SC Tar 93 SRL 1 Decembrie, str. 1 Decembrie nr. 264, Jud. Ilfov, 430306 73 MM 22 SC Agroalim Distribution SRL Baia Mare, str. MÃ rgeanului, nr. 6, jud. Maramures, 430014 74 MM 141 SC Maruami Com SRL Recea, Jud. Maramures, 227414 75 MH 34 SC Vasilopoulos SRL Turnu Severin, str. Portilor de Fier nr. 2 A, Jud. Mehedinti, 227003 76 MH 31 SC Frau Ella SRL Simian, str. Dedovintei nr. 5, Jud. Mehedinti, 227447 77 MH 4 SC Ducino com Turnu Severin, str. Calea Timisoarei nr. 2, Jud. Mehedinti, 220238 78 MS 65 SC Alex Agrocom Impex SRL Ernei, Jud. Mures, 547215 79 MS 471 SC Avicola Brasov Reghin, str. CFR nr. 13, Jud. Mures, 540700 80 MS 5622 SC Gitoggi SRL Targu Mures, str. Gh. Doja nr. 64-68, Jud. Mures, 540146 81 MS 6666 SC Royal German Fish & Seafood SRL Tarnaveni, str. Industriei nr. 4/205, Jud. Mures, 540700 82 MS 6665 SC Romfleich SRL Tarnaveni, str. Industriei 4/202, Jud. Mures, 540700 83 MS 5553 SC Raptonic SRL Sighisoara, str. Targului nr. 1, Jud. Mures, 540069 84 MS 150 SC Hochland Romania SRL Sighisoara, str. Targului nr. 1, Jud. Mures, 540069 85 NT 214 SC Marcel SRL Neamt, str. Castanilor nr. 7, Jud. Neamt, 610139 86 NT 145 SC Medas Impex D-va Rosie, str. Dumbravei nr. 182, Jud. Neamt, 617185 87 PH 25 SC Casco Distribution SRL Minier, Serban Cantacuzino nr. 138, Jud. Prahova, 107247 88 PH 28 SC Plus Discount SRL Crangu lui Bot, DN 72, Jud. Prahova, 100720 89 PH 5727 SC Frigoriferul SA Ploiesti, str. Laboratorul 5, Jud. Prahova, 100720 90 SJ 16 SC Rom Italia Salaj, str. M. Viteazu nr. 60/A, Jud. Salaj, 450099 91 SJ 60 SC Flaviola Salaj, str. M. Viteazu nr. 22/A, Jud. Salaj, 450062 92 SV 143 SC Givas Comimpex SRL Scheia FN, Jud. Suceava, 727525 93 SV 128 SC Acular SRL Suceava, str. Humorului 68, Jud. Suceava, 720360 94 SV 202 Directia silvica Suceava Sadova, str. Principala nr. 8, Jud. Suceava, 727470 95 TL 323 SC Frigorifer SA Tulcea, str. Portului nr. 14, Jud. Tulcea, 820242 96 TL 263 SC Interfrig SRL Cataloi, Jud. Tulcea, 827076 97 TL 266 SC Total Fish SRL Tulcea, str. Prislav, Jud. Tulcea, 820330 98 TL 271 SC Ecofish SRL Tulcea, str. Jurilovca, str. Portului, Jud. Tulcea, 827115 99 TL 274 SC Hala de Peste Tulcea, str. Libertatii nr. 82, Jud. Tulcea, 820144 100 TL 285 SC Tulco SA Tulcea, str. Prislav nr. 176, Jud. Tulcea, 820330 101 TL 298 SC Fraher SRL Tulcea, str. Isaccei nr. 115, Jud. Tulcea, 820226 102 VN 69 SC Opera Com SRL Focsani, str. Calea Moldovei, Jud. Vrancea, 620250 103 VN 81 SC Stela Com SRL DN. Soseaua Focsani-Galati km. 5, Jud. Vrancea, 620250 104 B 946 SC Old Legend SRL Bucuresti, str. Jiului 29, 013221 105 B 883 SC Mantra Meat SRL Bucuresti, b-dul Timisoara nr. 52, sector 6, 061316 106 B 736 SC Stenyon Com SRL Bucuresti, b-dul Timisoara nr. 59, sector 6, 061317 107 B 545 Euroccoling Center SRL Bucuresti, sos. Andronache nr. 203, sector 2, 022524 108 B 488 Expomarket Aliment SRL Bucuresti, str. Fantanica 36, sector 2, 021802 109 B 473 SC R Family Prod Serv SRL Bucuresti, str. Valea Merilor nr. 34, sector 1, 011272 110 B 447 SC Marchand SRL Bucuresti, str. Ion Garbea nr. 26, sector 5, 050683 111 B 432 SC Tabco Campofrio SRL Bucuresti, str. Dr Harlescu, sector 2, 021505 112 B 411 SC Laicom SRL Bucuresti, b-dul Timisoara nr. 52, sector 6, 061316 113 B 384 SC Amiral Fish SRL Bucuresti, str. Tuzla nr. 50, sector 2, 023832 114 B 380 SC Arlina Prod Com Impex SRL Bucuresti, b-dul Timisoara nr. 52, sector 6, 061316 115 B 328 SC Nordic Import Export Com SRL Bucuresti, str. Calea Vitan 240, sector 3, 031301 116 B 254 SC Spar SRL Bucuresti, b-dul Timisoara nr. 52, sector 6, 061316 117 B 214 SC Whiteland Import Export SRL Bucuresti, b-dul Metalurgiei nr. 132, sector 4, 041837 118 B 190 SC Romselect 2000 SRL Bucuresti, b-dul Iuliu Maniu 220, sector 6, 061126 119 B 176 SC Metim Fruct Impex SRL Bucuresti, b-dul Iuliu Maniu 566-570, sector 6, 061101 120 B 418 SC Molero Prod SRL Bucuresti, b-dul Timisoara nr. 52, sector 6, 061316 121 B 422 SC Perla Grup SRL Bucuresti, str. Anul 1864 nr. 69, sector 9, 062372 122 B 212 SC Diona International EXIM SRL Bucuresti, str. Plivitului nr. 68, sector 5, 051829 123 B 338 SC ER & VE Food SRL Bucuresti, str. GÃ ¢rbea Ion nr. 26, sector 5, 050683 124 B 26 SC Elit SRL Bucuresti, str. FÃ ¢ntÃ ¢nica nr. 36, sector 2, 021805 125 B 20 SC Stenyon Com SRL Bucuresti, b-dul TimiÃoara nr. 52, sector 6, Bucuresti, 061317 126 B 8 SC Elixir CD SRL Bucuresti, str. MÃ rgeanului nr. 14, sector 5, 05106 127 B 61 SC Raies Com SRL Bucuresti, str. Gheorghe Sincai nr. 13, sector 4, 040313 128 B 137 SC Asil 2000 Trading Impex SRL Bucuresti, b-dul Iuliu Maniu nr. 566-570, sector 6, 061129 129 B 58 SC Frig Pro SRL Bucuresti, b-dul. Iuliu Maniu nr. 566-570, sector 6, 061101 130 B 321 SC Uno International Eximp SRL Bucuresti, str. Chitilei nr. 3, sector 1, 012381 131 B 72394 Antepozite Frigorifice PGA SRL Bucuresti, str. Fantanica nr. 36, 021802 132 B 176 SC Select 95 SRL Bucuresti, b-dul Iuliu Maniu nr. 566-570, 061101 133 B 236 SC Negro 2000 SRL Bucuresti, b-dul Splaiul Unirii 162, sector 4, 040042 134 B 363 SC Euro Food Prod SRL Bucuresti, sos. Odaii nr. 253-259, sector 1, 013604 135 B 202 SC Dioma Intern SRL Bucuresti, str. Plivitului, nr. 68, sector 5, 051829 136 B 144 SC Aurmar Import Export SRL Bucuresti, str. Grindeiului, nr. 12, sector 3, 051829 137 B 927 SC Cristim 2 Prodcom Bucuresti, b-dul Bucurestii Noi nr. 140, sector 1, 012367 138 B183 SC Andu Comert SRL Bucuresti, str. Mitropolit Andrei Saguna nr. 21, sector 1, 012934 Fish establishments No Veterinary approval Name of the establishment Address 1 AR 97 S.C. Seestern S.R.L. Arad, str. Oituz nr. 51, jud. Arad, 310038 2 BC 1662 S.C. Bonito S.R.L. Bacau, Str. 22 Decembrie, nr. 38, jud. Bacau, 600374 3 BC 4978 S.C. Salmar Prod S.R.L. Comanesti, str. 1 Mai, Complex Zavoi, jud. Bacau, 605200 4 BR 184 S.C. Tazz Trade S.R.L. Tulcea, str. Fata Portului nr. 2, jud. Tulcea, 810529 5 BR 185 S.C. Tazz Trade S.R.L. Tulcea, str. Fata Portului nr. 2, jud. Tulcea, 810529 6 B 453 S.C. Costiana S.R.L. Bucuresti, str. Andronache, nr. 11-19, 022527 7 CT 73 S.C. Pescom Company S.R.L. Navodari, Pod CFR, jud. Constanta, 905700 8 IS 05 S.C. Cordial M.V. S.R.L. Iasi, sos. Pacurari nr. 153, jud. Iasi, 700544 9 IF 2850 S.C. Sardes Trades Industry S.R.L. 1 Decembrie, sos. Bucuresti-Giurgiu, jud. Ilfov, 077005 10 PH 1817 S.C. Divertas S.R.L. Comuna Fantanele nr. 578, jud. Prahova, 107240 11 TM 4675 S.C. Sabiko Impex S.R.L. Timisoara, Calea Sagului nr. 141-143, jud. Timis 300514 12 VS 156 S.C. Pescom S.R.L. Vaslui, str. Garii nr. 4, jud. Vaslui 730232 Milk and milk products establishments No Veterinary approval Name of the establishment Address 1 AB 641 S.C. Biomilk SRL Lopadea Noua, Jud. Alba, 517395 2 AB 999 S.C. Albalact SA Alba Iulia, Jud. Alba, 510200 3 AB 1256 S.C. Binal Mob SRL Rimetea Jud. Alba, 517610 4 AB 3386 S.C. Lactate C.H. S.RL Sanmiclaus, Jud. Alba, 517761 5 AR 412 S.C. Helvetica Milk SRL Pecica, Jud. Arad, 317235 6 AR 563 S.C. Silmar Prod SRL Santana, Jud. Arad, 317280 7 AG 11 S.C. Agrolact Cosesti Cosesti, Jud. Arges, 115202 8 AG 6 SC Bradet SRL Bradulet, Jud. Arges, 117147 9 AG 4 S.C. Dincudana SRL Bradu, Jud. Arges, 117140 10 AG 9 S.C. Instant Eclips Curtea de Arges, Jud. Arges, 115300 11 AG 5 S.C. Lactag SA Fabrica Costesti Costesti, Jud. Arges, 115200 12 BC 2519 S.C. Marlact SRL Buhoci, Jud. Bacau, 607085 13 BC 4759 S.C. Aic Bac SA Saucesti, Jud. Bacau, 627540 14 L 13 S.C. BI & DI SRL Negri, Jud. Bacau, 607345 15 BC 5042 S.C. Almera International SRL Bacau, Jud. Bacau, 600324 16 BC 5219 S.C. Prodsec SRL Livezi, Jud. Bacau 607285 17 BH 4020 S.C. Moisi Serv Com SRL Borsa, nr. 8, jud. Bihor, 417431 18 BH 5158 S.C. Biolact Bihor SRL Paleu, Jud. Bihor, 417166 19 BN 209 S.C. Calatis Group Prod SRL Bistrita, Jud. Bistrita-Nasaud, 427006 20 BN 2120 SC Eliezer SRL Lunca Ilvei, Jud. Bistrita-Nasaud, 427125 21 BN 2100 S.C. Bendear Cris Prod Com SRL Micestii de Campie, Jud. Bistrita-Nasaud, 427160 22 BN 2125 S.C. Sinelli SRL Milas, Jud. Bistrita-Nasaud, 427165 23 BN 2126 S.C. G&B Lumidan SRL Rodna, nr. 1196, Jud. Bistrita-Nasaud, 427245 24 BN 2145 S.C. Lech Lacto Lechinta, Str. Independentei, nr. 387, Jud. Bistrita-Nasaud, 27105 25 BN 2192 S.C. Simcodrin Com SRL Budesti-Fanate, nr. 122, Jud. Bistrita-Nasaud, 427021 26 BN 2377 S.C. Romfulda SA Beclean, Jud. Bistrita-Nasaud, 425100 27 BN 2399 S.C. Carmo-Lact Prod SRL Monor, Jud. Bistrita-Nasaud, 427175 28 BT 8 S.C. General Suhardo SRL Paltinis, Jud. Botosani, 717295 29 BT 11 S.C. Portas Com SRL Vlasinesti, Jud. Botosani, 717465 30 BT 50 S.C. Pris Com Univers SRL Flamanzi, Jud. Botosani, 717155 31 BT 55 S.C. Ram SRL Ibanesti, Jud. Botosani, 717215 32 BT 109 S.C. Lacto Mac SRL Bucecea, Jud. Botosani, 717045 33 BT 115 S.C. Comintex SRL Darabani, Jud. Botosani, 715100 34 BT 139 S.C. Milk SRL Mihai Eminescu, Jud. Botosani, 717252 35 BT 154 S.C. Gerard SRL Cotusca, Jud. Botosani, 717090 36 BT 263 S.C. Cosmi SRL Saveni, Jud. Botosani 715300 37 BT 547 S.C. Orizont 2000 SRL Vorona, Jud. Botosani, 717475 38 BT 572 S.C. Elavel SRL VlÃ deni, Jud. Botosani, 717460 39 BV 8 S.C. Prodlacta SA Homorod Homorod, Jud. Brasov, 507105 40 BV 2451 S.C. Prodlacta SA Fagaras Fagaras, Jud. Brasov, 505200 41 BV 2701 S.C. Prodlacta SA Brasov Brasov, Jud. Brasov, 500001 42 BR 24 S.C. Lacta Prod SRL Braila, Jud. Braila, 810074 43 BR 65 S.C. Brailact SRL Braila, Jud. Braila, 810224 44 BR 622 SC Lactas SRL Ianca, Jud. Braila, 810227 45 BR 36 S.C. Hatman SRL Vadeni, Jud. Braila, 817200 46 BR 63 S.C. Cas SRL Braila, Jud. Braila, 810224 47 BR 92 S.C. Nomad SRL Insuratei, Jud. Braila, 815300 48 BR 121 S.C. Nichifor Com SRL Faurei, Jud. Braila, 815100 49 BR 356 S.C. Lacto Silcos SRL Ulmu, Jud. Braila, 817190 50 BR 502 S.C. Sanir Impex SRL Jirlau, Jud. Braila, 817075 51 BR 581 S.C. Teobir Prod SRL Judeti, Jud. Braila, 817037 52 BR 616 S.C. Danyan Lact SRL Tufesti, Jud. Braila, 817185 53 BZ 0591 S.C. Stercu Marinarul Donca SRL Balta Alba, Jud. Buzau, 127015 54 BZ 0098 SC Meridian Agroind Ramnicu Sarat, Jud. Buzau, 125300 55 BZ 0627 SC Ianis Cos Lact SRL C.A. Rosetti, Jud. Buzau, 127120 56 BZ 5615 SC Cristexim 2000 SRL Valea Salciei, Jud. Buzau, 127665 57 BZ 2296 SC Euroferma SRL Buzau, Jud. Buzau, 120217 58 BZ 0298 SC Camen Tas SRL Smeeni, Jud. Buzau, 127595 59 BZ 0593 S.C. Levistar SRL Cochirleanca, Jud. Buzau, 127190 60 BZ 2012 S.C. Zguras Lacto SRL Pogoanele, Jud. Buzau, 25200 61 CS 116 SC Fabrica de Produse Lactate Oravita, Jud. Caras Severin, 325600 62 CL 0044 S.C. Ianis Dim SRL Lehliu GarÃ , Jud. Calarasi, 915300 63 CL 0120 S.C. Marys Lux SRL Lehliu, Sapunari, Jud. Calarasi, 917150 64 CL 0132 S.C. Lio Prest SRL CÃ lÃ raÃi, Jud. Calarasi, 910040 65 CL 0368 S.C. Lacto GMG SRL Jegalia, Jud. Calarasi, 917145 66 CJ 560 S.C. Napolact SA Taga, Jud. Cluj, 407565 67 CJ 739 S.C. Napolact SA Cluj-Napoca, Jud. Cluj, 400236 68 CJ 956 SC Remido Prodcom SRL Panticeu, Jud. Cluj, 407445 69 L 61 SC Napolact SA Huedin, Jud. Cluj, 405400 70 CJ 41 SC Kazal SRL Dej, Jud. Cluj, 405200 71 CJ 7584 SC Aquasala SRL Bobalna, Jud. Cluj, 407085 72 CJ 7879 SC Comlact SRL Corusu, Jud. Cluj, 407056 73 CJ 4185 SC Bonas Import Export SRL Dezmir, Jud. Cluj, 407039 74 CT 04 SC Lacto Baneasa SRL Baneasa, Jud. Constanta, 907035 75 CT 37 SC Niculescu Prod SRL Cumpana, Jud. Constanta, 907105 76 CT 15 SC Nic Costi Trade SRL Dorobantu, Jud. Constanta, 907211 77 CT 30 SC Eastern European Foods SRL Mihail Kogalniceanu, Jud. Constanta, 907195 78 CT 335 SC Multicom Grup SRL Pantelimon, Jud. Constanta, 907230 79 CT 329 SC Muntina SRL Constanta, Jud. Constanta, 900735 80 CT 299 SC Nascu SRL Indepenta, Jud. Constanta, 907145 81 CT 294 SC Suflaria Import Export SRL Cheia, Jud. Constanta, 907277 82 CT 225 S.C. Mih Prod SRL Cobadin, Jud. Constanta, 907065 83 CT 227 S.C. Theo Mihail SRL Lipnita, Jud. Constanta, 907165 84 CT 256 S.C. Ian Prod SRL Targusor, Jud. Constanta, 907275 85 CT 258 S.C. Binco Lact SRL Sacele, Jud. Constanta, 907260 86 CT 311 S.C. Alltocs Market SRL Pietreni, Jud. Constanta, 907112 87 CT 11988 S.C. Lacto Baron SRL Harsova, Str. Plantelor nr. 44, Jud. Constanta, 905400 88 CT 12201 S.C. Lacto Moni SRL Vulturul, Jud. Constanta, 907305 89 CT 12203 S.C. Lacto Genimico SRL Harsova, Jud. Constanta, 905400 90 CT 331 S.C. Lacto Stil S.R.L. Ovidiu, Jud. Constanta, 905900 91 CV 56 SC Milk Com SRL Saramas, Jud. Covasna, 527012 92 CV 2451 SC Agro Pan Star SRL Sfantu Gheorghe, Jud. Covasna, 520020 93 L9 SC Covalact SA Sfantu Gheorghe, Jud. Covasna, 520076 94 CV 23 S.C. MBI SRL Chichis, Jud. Covasna, 527075 95 CV 688 S.C. Meotis SRL Ilieni, Jud. Covasna, 527105 96 CV 1717 S.C. Golf SRL Ghidfalau, Jud. Covasna 527095 97 DB 716 S.C. Marion Invest SRL Cranguri, Jud. Dambovita, 137170 98 DJ 80 S.C. Duvadi Prod Com SRL Breasta, Jud. Dolj, 207115 99 DJ 730 S.C. Lactido SA Craiova, Jud. Dolj, 200378 100 GL 4136 S.C. Galmopan SA Galati, Jud. Galati, 800506 101 GL 4432 S.C. Lactoprod Com SRL Cudalbi, Jud. Galati, 807105 102 GR 5610 S.C. Lacta SA Giurgiu, Jud. Giurgiu, 080556 103 GJ 231 S.C. Sekam Prod SRL Novaci, Jud. Gorj, 215300 104 GJ 2202 S.C. Arte Import Export Tg. Jiu, Jud. Gorj, 210112 105 HR 383 S.C. Lactate Harghita SA Cristuru Secuiesc, Jud. Harghita, 535400 106 HR 166 SC Lactopan SRL Mujna, Jud. Harghita, 537076 107 HR 70 S.C. Primulact SRL Miercurea Ciuc, Jud. Harghita, 530242 108 HR 119 S.C. Bomilact SRL MÃ dÃ raÃ, Jud. Harghita, 537071 109 HR 213 S.C. Paulact SA MÃ rtiniÃ, Harghita, 537175 110 HR 625 S.C. Lactis SRL Odorheiu Secuiesc, Harghita, 535600 111 HD 1014 S.C. Sorilact SA Risculita, Jud. Hunedoara, 337012 112 IL 0270 S.C. Five Continents SRL Fetesti, Jud. Ialomita, 925100 113 IL 0569 S.C. Electrotranscom SRL Balaciu, Jud. Ialomita, 927040 114 IL 0750 S.C. Balsam Med SRL Ã Ã ndÃ rei, Jud. Ialomita, 925200 115 IL 1127 S.C. Sami Ian, SRL Grindu, Jud. Ialomita, 927140 116 IL 1167 S.C. Sanalact SRL Slobozia, Jud. Ialomita, 920002 117 IS 1012 S.C. Agrocom S.A. Strunga, Jud. Iasi, 707465 118 IS 1540 S.C. Promilch S.R.L. Podu Iloaiei, Jud. Iasi, 707365 119 IS 2008 S.C. Romlacta S.A. Pascani, Jud. Iasi, 705200 120 IF 3260 S.C. DO & DO SRL Pantelimon, Jud. Ilfov, 077145 121 IF 3299 SC Natural Farm Int SRL Gruiu, Jud. Ilfov, 077115 122 IF 2944 S.C. Zarone Comimpex SRL Voluntari, Jud. Ilfov, 077190 123 MM 793 SC Wromsal SRL Satulung, Jud. Maramures 437270 124 MM 807 SC Roxar SRL Cernesti, Jud. Maramures, 437085 125 MM 6325 SC Ony SRL Larga, Jud. Maramures, 437317 126 MM 1795 S.C. Calitatea SRL Tautii Magheraus, Jud. Maramures, 437349 127 MM 4547 S.C. De Luxe SRL Salsig, nr. 196, Jud. Maramures, 437300 128 MM 4714 S.C. Saturil SRL Giulesti, Jud. Maramures, 437162 129 MM 6413 S.C. Multilact SRL Baia Mare, Jud. Maramures, 430015 130 MH 1304 S.C. IL SA Mehedinti Drobeta Turnu Severin, Jud. Mehedinti, 220167 131 MS 142 S.C. Indlacto SRL Targu Mures, Jud. Mures, 540374 132 MS 948 SC Teodor Suciu SRL Gurghiu, Jud. Mures, 547295 133 MS 207 S.C. Mirdatod Prod S.R.L Ibanesti, Jud. Mures, 547325 134 MS 231 S.C. Lintuca Prodcom S.R.L Breaza, Jud. Mures, 547135 135 MS 293 S.C. Sanlacta S.A. Santana de Mures, Jud. Mures, 547565 136 MS 297 S.C. Rodos S.R.L Faragau, Jud. Mures, 547225 137 MS 483 S.C. Heliantus Prod Reghin, Jud. Mures, 545300 138 MS 532 S.C. Horuvio Service SRL Lunca Santu, Jud. Mures, 547375 139 MS 618 S.C. I.L. Mures S.A. Targu Mures, Jud. Mures, 540390 140 MS 913 S.C.Lactex Reghin S.R.L Solovastru, Jud. Mures, 547571 141 MS 2462 S.C. Lucamex Com SRL Gornesti, Jud. Mures, 547280 142 MS 4217 S.C. Agrotranscomex S.R.L Miercurea Nirajului, Jud. Mures, 547410 143 MS 5554 S.C. Globivetpharm S.R.L Batos, Jud. Mures, 547085 144 NT 189 S.C. 1 Decembrie SRL Targu Neamt, Jud. Neamt, 615235 145 NT 247 S.C. Rapanu SR. COM SRL Petricani, Jud. Neamt, 617315 146 NT 313 S.C. Prod A.B.C. Company SRL Grumazesti, Jud. Neamt, 617235 147 L10 SC Dorna SA Targu Neamt, Jud. Neamt, 615200 148 L12 S.C. Camytex Prod SRL Targu Neamt, Jud. Neamt, 615200 149 L6 S.C Lacta Han Prod SRL Urecheni, Jud. Neamt, 617490 150 NT 900 S.C. Complex Agroalimentar SRL Bicaz, Jud. Neamt, 615100 151 NT 556 S.C. Stefanos SRL Trifesti, Jud. Neamt, 617475 152 NT 241 S.C. Pro Com Pascal SRL Pastraveni, Jud. Neamt, 617300 153 NT 607 S.C. D. A. Secuieni Secuieni, Jud. Neamt, 617415 154 NT 1047 S.C. Supercoop SRL Targu Neamt, Jud. Neamt, 615200 155 NT 37 S.C. Conf Prod Vidu S.N.C. Cracaoani, Jud. Neamt, 617145 156 PH 6064 S.C. Alto Impex SRL Busteni, Jud. Prahova, 105500 157 PH 6448 SC Rusara Prodcom SRL Valea Calugareasca, Jud. Prahova, 107620 158 PH 212 S.C. Vitoro SRL Ploiesti, Jud. Prahova, 100537 159 PH 3868 S.C. Micolact SRL Mizil, Jud. Prahova, 105800 160 PH 4625 S.C. Palex 97 SRL Ciorani, Jud. Prahova, 107155 161 SJ 52 SC Sanolact Silvania SRL Maieriste, Jud. Salaj, 457652 162 SJ 240 Societatea Agricola Bodia Bodia, nr. 108, Jud. Salaj, 457051 163 SJ 282 S.C. Calion SRL Jibou, nr. 39, Jud. Salaj, 455200 164 SM 3676 S.C. Friesland RomÃ ¢nia SA Satu Mare, Jud. Satu Mare, 440122 165 SM 3876 S.C. Schwaben Molkerei Carei, Jud. Satu Mare, 445100 166 SM 4038 S.C. Buenolact SRL Satu Mare, Jud. Satu Mare, 440089 167 SM 4189 S.C. Primalact SRL Satu Mare, Jud. Satu Mare, 440089 168 SB 1134 S.C. Valirom SRL Smig, Jud. Sibiu, 557024 169 SB 2706 S.C. Tom Sib SRL Alamor, Jud. Sibiu, 557121 170 SV 1085 S.C. Bucovina SA Falticeni Falticeni, Jud. Suceava, 725200 171 SV 1176 S.C. Tudia SRL Gramesti, Jud. Suceava, 727285 172 SV 1205 S.C. Pro Putna SRL Putna, Jud. Suceava, 727455 173 SV 1562 S.C. Bucovina SA Suceava Suceava, Jud. Suceava, 720290 174 SV 1888 S.C. Tocar Prod SRL Fratautii Vechi, Jud. Suceava, 727255 175 SV 2070 S.C. Balaceana SRL Ciprian Porumbescu, Jud. Suceava, 727125 176 SV 3834 S.C. Niro Serv Com SRL Gura Humorului, Jud. Suceava, 725300 177 SV 4540 S.C. Kinetas SRL Boroaia, Jud. Suceava, 727040 178 SV 4909 S.C. Zada Prod SRL Horodnic de Jos, Jud. Suceava, 727301 179 SV 5386 S.C. Gapa Lact SRL Dolhesti, Jud. Suceava, 727180 180 SV 5398 S.C. Chitriuc Impex SRL Balcauti, Jud. Suceava, 727025 181 SV 5614 S.C. Cozarux SRL Suceava, Jud. Suceava, 720158 182 SV 6101 S.C. Prodal Holding SRL Vatra Dornei, Jud. Suceava, 725700 183 SV 6118 S.C. Real SRL Patrauti nr. 21, Jud. Suceava, 727420 184 SV 6159 S.C. Ecolact SRL Milisauti, Jud. Suceava, 727360 185 SV 6322 S.C. Aida SRL Bilca, Jud. Suceava, 727030 186 SV 6356 S.C. Colacta SRL Sadova, Jud. Suceava, 727470 187 SV 737 S.C. Cavior SRL Forasti, Jud. Suceava, 727235 188 SV 5355 SC Lacto Zaharia Frumosu, Jud. Suceava, 727260 189 L14 SC Dorna Lactate SA Vatra Dornei, Jud. Suceava, 725700 190 SV 6394 SC Martins European Food Products Comimpex SRL Bosanci, Jud. Suceava, 727045 191 L62 SC Camy Lact SRL Panaci, Jud. Suceava, 727405 192 TR 78 SC Interagro SRL Zimnicea, Jud. Teleorman, 145400 193 TR 27 S.C. Violact SRL Putineiu, Jud. Teleorman, 147285 194 TR 81 S.C. Big Family SRL Videle, Jud. Teleorman, 145300 195 TR 239 S.C. Comalact SRL Nanov, Jud. Teleorman, 147215 196 TR 241 S.C. Investrom SRL Sfintesti, Jud. Teleorman, 147340 197 TM 5254 S.C. Simultan SRL OrÃ iÃoara, Jud.TimiÃ, 307515 198 TM 6014 S.C. Friesland Romania SA Deta, Jud. Timis, 305200 199 TL 661 S.C. Bioaliment SRL Macin, Jud. Tulcea, 825300 200 TL 908 S.C. Favorit SRL Stejaru, Jud. Tulcea, 827215 201 TL 855 SC Deltalact SA Tulcea, Jud. Tulcea, 820013 202 TL 965 SC Mineri SRL Mineri, Jud. Tulcea, 827211 203 TL 005 SC Toplact SRL Topolog, Jud. Tulcea, 827220 204 TL 1328 SC Izacos Lact SRL Topolog, Jud. Tulcea, 827220 205 VN 231 S.C. Vranlact SA Focsani, Jud. Vrancea, 620122 206 VN 348 S.C. Stercus Lacto SRL Ciorasti, Jud. Vrancea, 627082 207 VN 35 SC Monaco SRL VrÃ ¢ncioaia, Jud. Vrancea, 627445